DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: METHOD AND KIT FOR IMPROVING QUALITY OF LIFE IN GERIATRIC AND SPECIAL NEEDS POPULATIONS.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claim 1 is objected to because of the following informalities: p. 11, line 6, “dance exercise program” should read --dance/exercise program-- and p. 12, line 8, “closing signature song;” should read --closing signature song; and-- . Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is: “ear/sound blocking apparatus” in claim 7.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “dance steps which provide a range of options so that any participant, regardless of age or physical or mental disability can engage in some manner”. This limitation is vague because no guidance is provided as to what features, attributes, or properties are entailed by “dance steps which provide a range of options so that any participant, regardless of age or physical or mental disability can engage in some manner”. A person of ordinary skill in the art would thus have no way of recognizing the claimed “dance steps which provide a range of options so that any participant, regardless of age or physical or mental disability can engage in some manner” or distinguishing them from any other kind of movements. Moreover, while “a nonlimiting example” is given that where “the choreographed move may be for a participant to kick their feet”, “[f]or participants confined to wheel chair, the instructor or an assistant may demonstrate a modified move using arms to simulate a kick or (if able) any foot movement  to the extent that their ability allows” (p. 5, lines 4-9), this fails to supply any meaningful guidance, and no definition of “dance steps which provide a range of options so that any participant, regardless of age or physical or mental disability can engage in some manner” is otherwise provided in the specification. Whether certain movements are “dance steps which provide a range of options so that any participant, regardless of age or physical or mental disability can engage in some manner” is also a subjective determination not amenable to any standard of measurement. See MPEP § 2173.05(b)(IV). That is, one of ordinary skill in the art would have no way of ascertaining the metes and bounds of the claimed invention. Accordingly, claim 1 has an indefinite scope. For examination purposes, “dance steps which provide a range of options so that any participant, regardless of age or physical or mental disability can engage in some manner” will be interpreted as encompassing any movements.
Claim 1 recites “selected to work and target specific areas or combinations of areas and to appeal to specific age groups of participants”. This limitation is vague because no guidance is provided as to what features, attributes, or properties are entailed by “selected to work and target specific areas or combinations of areas and to appeal to specific age groups of participants”. A person of ordinary skill in the art would thus have no way of recognizing the claimed music set list “selected to work and target specific areas or combinations of areas and to appeal to specific age groups of participants” or distinguishing it from any other kind of music set list. Moreover, while “a nonlimiting example” is given of “the song ‘Footloose’ [being] selected and played to target legs and/or core” (p. 5, lines 26-27), this fails to supply any meaningful guidance, and no definition of “selected to work and target specific areas or combinations of areas and to appeal to specific age groups of participants” is otherwise provided in the specification. Whether a certain music set list is “selected to work and target specific areas or combinations of areas and to appeal to specific age groups of participants” is also a subjective determination not amenable to any standard of measurement. See MPEP § 2173.05(b)(IV). That is, one of ordinary skill in the art would have no way of ascertaining the metes and bounds of the claimed invention. Accordingly, claim 1 has an indefinite scope. For examination purposes, a music set list “selected to work and target specific areas or combinations of areas and to appeal to specific age groups of participants” will be interpreted as encompassing any music set list.
Claim 1 recites “a signature opening song and a closing song”. This limitation is vague because no guidance is provided as to what features, attributes, or properties are entailed by “signature” songs. A person of ordinary skill in the art would thus have no way of recognizing the claimed “signature” songs or distinguishing them from any other kind of songs. Moreover, no definition of “signature” songs is provided in the specification. Whether certain songs are “signature” is also a subjective determination not amenable to any standard of measurement. See MPEP § 2173.05(b)(IV). That is, one of ordinary skill in the art would have no way of ascertaining the metes and bounds of the claimed invention. Accordingly, claim 1 has an indefinite scope. For examination purposes, “a signature opening song and a closing song” will be interpreted as encompassing any opening and closing songs.
Claim 1 recites “gently touching each participant in a friendly manner”. This limitation is vague because no guidance is provided as to what features, attributes, or properties are entailed by “gently” touching “in a friendly manner”. A person of ordinary skill in the art would thus have no way of recognizing the claimed “gently” touching “in a friendly manner” or distinguishing it from any other kind of touching. Moreover, no definition of “gently” touching “in a friendly manner” is provided in the specification. Whether certain touching is performed “gently” and “in a friendly manner” is also a subjective determination not amenable to any standard of measurement. See MPEP § 2173.05(b)(IV). That is, one of ordinary skill in the art would have no way of ascertaining the metes and bounds of the claimed invention. Accordingly, claim 1 has an indefinite scope. For examination purposes, “gently touching each participant in a friendly manner” will be interpreted as encompassing any touching.
Claim 2 recites “wherein improvement in quality of life is assessed by increased interest and/or decreased depression and/or decreased anxiety in the individual.” This limitation is vague because no guidance is provided as to what features, attributes, or properties are entailed by “improvement in quality of life [] assessed by increased interest and/or decreased depression and/or decreased anxiety”. A person of ordinary skill in the art would thus have no way of recognizing the claimed “improvement in quality of life [] assessed by increased interest and/or decreased depression and/or decreased anxiety” or distinguishing it from any other change in the individual’s condition. Moreover, while a single example is given in the specification (see p. 10), this fails to supply any meaningful guidance, and no definition of “improvement in quality of life [] assessed by increased interest and/or decreased depression and/or decreased anxiety” is otherwise provided in the specification. Whether a certain change in an individual’s condition involves an “improvement in quality of life [] assessed by increased interest and/or decreased depression and/or decreased anxiety” is also a subjective determination not amenable to any standard of measurement. See MPEP § 2173.05(b)(IV). That is, one of ordinary skill in the art would have no way of ascertaining the metes and bounds of the claimed invention. Accordingly, claim 2 has an indefinite scope. For examination purposes, “wherein improvement in quality of life is assessed by increased interest and/or decreased depression and/or decreased anxiety in the individual” will be interpreted as encompassing any condition of an individual after participating in the dance/exercise program of claim 1.
The term “where they can easily see the instructor” in claim 3 is a relative term which renders the claim indefinite. The term “where they can easily see the instructor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, the term “a format” has been rendered indefinite by use of the qualifier “where they can easily see the instructor”.
The term “large” in claim 4 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, the term “circle” has been rendered indefinite by use of the qualifier “large”.
The term “away” in claim 6 is a relative term which renders the claim indefinite. The term “away” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, the term “are placed” has been rendered indefinite by use of the modifier “away”.
Claims 6 and 7 each recite “sensitive to loud noises”. This limitation is vague because no guidance is provided as to what features, attributes, or properties are entailed by “sensitive to loud noises”. A person of ordinary skill in the art would thus have no way of recognizing the claimed participants “sensitive to loud noises” or distinguishing them from any other kind of participants. Moreover, no definition of “sensitive to loud noises” is provided in the specification. Whether certain participants are “sensitive to loud noises” is also a subjective determination not amenable to any standard of measurement. See MPEP § 2173.05(b)(IV). That is, one of ordinary skill in the art would have no way of ascertaining the metes and bounds of the claimed invention. Accordingly, claims 6 and 7 have an indefinite scope. For examination purposes, participants “sensitive to loud noises” will be interpreted as encompassing any participants.
The limitation “ear/sound blocking apparatus” in claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2-7 are likewise rejected due to their dependency, either direct or indirect, from one or more claims rejected above.
Claim 8 recites “outlining”. This limitation is vague because no guidance is provided as to what features, attributes, or properties are entailed by “outlining”. A person of ordinary skill in the art would thus have no way of recognizing the claimed written manual “outlining” or distinguishing it from any other kind of written manual. Moreover, no definition of “outlining” is provided in the specification. Whether a certain written manual “outlines” is also a subjective determination not amenable to any standard of measurement. See MPEP § 2173.05(b)(IV). That is, one of ordinary skill in the art would have no way of ascertaining the metes and bounds of the claimed invention. Accordingly, claim 8 has an indefinite scope. For examination purposes, a written manual “outlining” will be interpreted as encompassing a manual containing any information about the dance/exercise program of claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. When a dependent claim and its parent claim deal with non-overlapping subject matter, the form of the dependent claim is improper. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291–92, 79 USPQ2d 1583, 1589–90 (Fed. Cir. 2006); see also MPEP § 608.01(n)(III). In the instant case, claim 8 is a dependent claim because it contains a reference to claim 1. However, the subject matter of the two claims does not overlap. Specifically, claim 8 recites “a kit” with the following limitations: “a written manual outlining the dance/exercise program of claim 1”; “a video of one or more sessions of the dance/exercise program in progress demonstrating each of the actions and steps described in the manual for reference by an instructor(s) to ensure that the program is being performed as instructed to provide improvement in the quality of life of the participants”; and “one or more music set lists with dance steps for the dance/exercise program each inclusive of warm-up, followed by cardio, followed by upper extremities, followed by lower extremities, followed by cool down as well as signature opening and closing songs.” Claim 1 in contrast is directed to a method and does not include limitations for “a written manual” or “a video”. As to the “one or more music set lists” limitation of claim 8, because the claim recites a “kit” including a written manual and video, this limitation is interpreted as encompassing one or more physical or tangible music set lists, whereas claim 1 simply includes a method step of involving a participant in a dance/exercise program comprising a music set list. Accordingly, none of claim 8’s subject matter overlaps with that of claim 1. Claim 8 is thus an improper dependent claim. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite methods of managing personal behavior to improve quality of life, managing interactions between people via dance classes, and managing personal behavior by teaching instructors how to conduct such classes.
Claim 1 recites the limitations of a method for improving quality of life in geriatric and special needs populations, said method comprising involving an individual from a geriatric or special needs population participating in classes or sessions of a dance/exercise program, said dance exercise program comprising: (a) dance steps which provide a range of options so that any participant, regardless of age or physical or mental disability can engage in some manner; (b) a music set list selected to work and target specific areas or combinations of areas and to appeal to specific age groups of participants, said music set list comprising a signature opening song and a closing song; wherein said dance steps and music set list are divided into categories of warm-up, followed by cardio, followed by upper extremities, followed by lower extremities, followed by cool down; (c) initiating the dance/exercise program with the signature opening song; (d) maintaining a participant's attention in the dance/exercise program through individual engagement via one or more dance/exercise program instructors greeting each participant and caregiver by name, making eye contact with each participant, when accepted shaking hands or gently touching each participant in a friendly manner, and calling out encouraging words to each participant throughout the session; (e) continually verbally reminding the participants of each dance step throughout every class or session of the dance/exercise program regardless of whether the participants are familiar with the dance steps; (f) modifying music selections and/or providing breaks in accordance with energy level of the participants; (g) incorporating a means for building confidence of participants after each song in the music set list; (h) ending the session or class with the selected closing signature song; (i) encouraging all participants to take a final bow together as a class. As drafted, these limitations are a process that, under the broadest reasonable interpretation, encompasses managing individuals’ personal behavior by involving them in a dance class to improve their quality of life, as well as managing interactions between instructors, participants, and caregivers in such a class. If claim limitations, under their broadest reasonable interpretation, cover a method of managing personal behavior and/or interactions between people, then they fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. No additional elements are recited aside from those constituting the abstract idea as discussed above. Accordingly, the claim is directed an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. No additional elements are recited aside from those constituting the abstract idea as discussed above. Accordingly, claim 1 is not patent eligible.
Claim 2 recites the limitation wherein improvement in quality of life is assessed by increased interest and/or decreased depression and/or decreased anxiety in the individual. This additional element is simply insignificant extra-solution activity—i.e., an insignificant application (improving quality of life where improvement is assessed by increased interest and/or decreased depression and/or decreased anxiety in the individual) or mere selection of a particular data source or type of data (improvement assessed by increased interest and/or decreased depression and/or decreased anxiety in the individual) to be manipulated. Furthermore, this additional element does no more than generally link the judicial exception to a particular technological environment or field of use (methods for improving quality of life where improvement is assessed by increased interest and/or decreased depression and/or decreased anxiety in the individual). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Claim 2 therefore does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, claim 2 is not patent eligible.
Claims 3-7 recite the limitations wherein attention of each participant is further maintained by arranging participants in 'a format where they can easily see the instructor; wherein the format is a large circle with one or more instructors in the center; wherein the format is a virtual class; wherein participants sensitive to loud noises are placed away from any speakers at the beginning of the session; and wherein participants sensitive to loud noises wear ear/sound blocking apparatus, respectively. All these additional elements do nothing more than entail further abstract ideas—i.e., additional methods of managing personal behavior and/or interactions between people—and/or expand on claim 1’s abstract idea. Accordingly, claims 3-7 are not patent eligible.
Claim 8 recites the limitations of a kit comprising: a written manual outlining the dance/exercise program of claim 1; a video of one or more sessions of the dance/exercise program in progress demonstrating each of the actions and steps described in the manual for reference by an instructor(s) to ensure that the program is being performed as instructed to provide improvement in the quality of life of the participants; and one or more music set lists with dance steps for the dance/exercise program each inclusive of warm-up, followed by cardio, followed by upper extremities, followed by lower extremities, followed by cool down as well as signature opening and closing songs. These additional elements are simply insignificant extra-solution activity. Specifically, they are an insignificant application—i.e., claim 1’s dance/exercise program and music set list recorded in written and video form. Furthermore, these additional elements do no more than generally link the judicial exception to a particular technological environment or field of use, i.e., kits with claim 1’s dance/exercise program and music set list recorded in written and video form. These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Claim 8 therefore does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, claim 8 is not patent eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (K. Kimura and N. Hozumi, “Investigating the acute effect of an aerobic dance exercise program on neuro-cognitive function in the elderly”, Apr. 2012, Psychol. Sport Exerc., pp. 623–29, https://doi.org/10.1016/j.psychsport.2012.04.001) [hereinafter “Kimura”] in view of Simmons (R. Simmons, “10 Minute Sweat w/ Richard Simmons - Part 1 Workout”, Mar. 2020, YouTube, pp. 1–2, https://www.youtube.com/watch?v=xGmQVV4NLkQ), Haas (N.G. Haas, “MOVEMENT SPEAKS Dances For A Variable Population”, June 2012, YouTube, p. 1, https://www.youtube.com/watch?v=HrB3q_30HyU) and Ballet Based Movement (Ballet Based Movement, “9. Curtsy”, Aug. 2018, YouTube, p. 1, https://www.youtube.com/watch?v=umE8qH_d9Zo) [hereinafter “Curtsy”].
Claim 1
	Kimura discloses—as best understood based on the 35 U.S.C. 112(b) issues discussed above—a method for improving quality of life in geriatric and special needs populations, (p. 623 [Abstract]) said method comprising involving an individual from a geriatric or special needs population participating in classes or sessions of a dance/exercise program, (p. 623 [Abstract]) said dance exercise program comprising:
dance steps which provide a range of options so that any participant, regardless of age or physical or mental disability can engage in some manner; (p. 623 (“Aerobic dance exercises comprise a number of dance elements including different patterns, steps, and movements.”))
a music set list selected to work and target specific areas or combinations of areas and to appeal to specific age groups of participants, (Fig. 1; p. 624 (“The music selection for the warm-up was 100 beats/min. For the main workout (the low-impact dance exercise), the music tempo was set at 120 beats/min using a CD player with a speed controller. The FR and CB programs consisted of short dance routines that were identical between the two programs in cadence (120 beats/min), impact (low-impact), and upper body/limb movements (e.g., putting the hands on the waist, or natural motions in the arms and head simultaneously while stepping). The two dance programs required participants to perform four common dance elements (Fig. 1): A) marching with toe or heel touch on every 4th count; B) knee bend and side slide with knee bend; C) side jack and step touch; and D) lunge up and lunge leg curl. Each of these dance elements was 32 counts in length. The FR program comprised four dance elements, each of which was repeated 16 times (approximately 5 min each) in order of the dance element A, B, C, and D. On the other hand, participants in the CB program had to build up a long choreographic routine by performing four routines of combined dance elements. In the CB program, the combined routines were A, AB, ABC, and ABCD. Each of the routines was repeated eight times and comprised approximately 2-, 4-, 6-, and 8-min time sequences, respectively.”))
wherein said dance steps and music set list are divided into categories of warm-up, followed by cardio, followed by upper extremities, followed by lower extremities, followed by cool down; (p. 624 (“The aerobic dance exercise was conducted for 40 min and was formally structured to include a 10-min warm-up, a 20-min aerobic dance workout, and a 10-min cool-down period. … The FR and CB programs consisted of short dance routines that were identical between the two programs in cadence (120 beats/min), impact (low-impact), and upper body/limb movements (e.g., putting the hands on the waist, or natural motions in the arms and head simultaneously while stepping).”))
continually verbally reminding the participants of each dance step throughout every class or session of the dance/exercise program regardless of whether the participants are familiar with the dance steps; (p. 623 (“Participants are required to pay attention and follow the instructor’s lead to learn new dance elements and smoothly switch between these elements throughout the exercise.”))
modifying music selections and/or providing breaks in accordance with energy level of the participants; (p. 624 (“The music selection for the warm-up was 100 beats/min. For the main workout (the low-impact dance exercise), the music tempo was set at 120 beats/min using a CD player with a speed controller.”), p. 626 (“The rests taken in between blocks were self-paced.”), p. 628 (“Likewise, the CB dance program also has a coordinative or dual-task nature in which the participants have to make an effort to follow the instructor’s lead even during frequent performance interruptions, namely, during moments of switching dance elements.”))
Kimura may not explicitly disclose, but, in the same field of endeavor, Simmons teaches:
said music set list comprising a signature opening song and a closing song; (0:17 [opening song], 4:24-10:30 [closing song])
initiating the dance/exercise program with the signature opening song; (0:17)
incorporating a means for building confidence of participants after each song in the music set list; (e.g., 4:21)
and
ending the session or class with the selected closing signature song. (4:24-10:30)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Kimura to include said music set list comprising a signature opening song and a closing song; initiating the dance/exercise program with the signature opening song; incorporating a means for building confidence of participants after each song in the music set list; and ending the session or class with the selected closing signature song as taught by Simmons because doing so would provide “motivation” and “inspiration” for the participants. (p. 2)
Kimura in view of Simmons may not explicitly disclose, but, in the same field of endeavor, Haas teaches maintaining a participant’s attention in the dance/exercise program through individual engagement via one or more dance/exercise program instructors greeting each participant and caregiver by name, making eye contact with each participant, when accepted shaking hands or gently touching each participant in a friendly manner, and calling out encouraging words to each participant throughout the session. (e.g., 0:20 [the instructor is greeting a participant or caregiver by name], 0:28 [the instructor is calling out encouraging words to the participants], 0:44 [the instructor wearing a green bandana is making eye contact with and gently touching a participant in a friendly manner])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Kimura in view of Simmons to include maintaining a participant’s attention in the dance/exercise program through individual engagement via one or more dance/exercise program instructors greeting each participant and caregiver by name, making eye contact with each participant, when accepted shaking hands or gently touching each participant in a friendly manner, and calling out encouraging words to each participant throughout the session as taught by Haas because doing so would facilitate “stimulating [participants’] imagination and creativity so that they can express themselves movement.” (0:53–1:00)
Kimura in view of Simmons and Haas may not explicitly disclose, but, in the same field of endeavor, Curtsy teaches encouraging all participants to take a final bow together as a class. (p. 1 (“We always curtsy at the end of a dance class.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Kimura in view of Simmons and Haas to include encouraging all participants to take a final bow together as a class as taught by Curtsy because it is “a little moment of thanks to dance, and it is fun too.” (p. 1)
Claim 2
	Kimura in view of Simmons, Haas, and Curtsy discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—wherein improvement in quality of life is assessed by increased interest and/or decreased depression and/or decreased anxiety in the individual. (Kimura: p. 627 (“The improvements indicate the typical acute effects underlying the facilitation of perceptual processes in accord with an increase in general arousal level …”), p. 628 (“The CB dance program seems to involve actions that facilitate attentional control … Thus, it can be inferred that the control of performance interference in the CB condition could yield more beneficial effects on neuro-cognitive activation …”))
Claim 3
	Kimura in view of Simmons, Haas, and Curtsy discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—wherein attention of each participant is further maintained by arranging participants in a format where they can easily see the instructor. (Haas: e.g., 0:23)
Claim 4
Kimura in view of Simmons, Haas, and Curtsy discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—wherein the format is a large circle with one or more instructors in the center. (Haas: e.g., 1:29)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Simmons, Haas, and Curtsy as applied to claim 3 above, and further in view of Pinkerton (US 20160325145 A1).
	Kimura in view of Simmons, Haas, and Curtsy discloses the elements of claim 5 as stated above for claim 3.
Kimura in view of Simmons, Haas, and Curtsy may not explicitly disclose, but, in the same field of endeavor, Pinkerton teaches wherein the format is a virtual class. ([0039] (“Alternatively, one or more members 24 and computing devices 12 may be at a remote location, distant from the remaining device 12, and interconnected by a computing network 100, as further described below.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Kimura in view of Simmons, Haas, and Curtsy to include wherein the format is a virtual class as taught by Pinkerton because doing so would “allow[] remote members to view activities at the exercise facility 22.” ([0087])

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Simmons, Haas, and Curtsy as applied to claim 1 above, and further in view of Allison (US 20090220104 A1).
Claim 6
Kimura in view of Simmons, Haas, and Curtsy discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 6 as stated above for claim 1.
Kimura in view of Simmons, Haas, and Curtsy may not explicitly disclose, but, in the same field of endeavor and/or reasonably pertinent to the problem to be solved, Allison teaches wherein participants sensitive to loud noises are placed away from any speakers at the beginning of the session. ([0025] (“In addition to trying to sit far away from the speakers, cautious concert attendees can also wear ear plugs.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Kimura in view of Simmons, Haas, and Curtsy to include wherein participants sensitive to loud noises are placed away from any speakers at the beginning of the session as taught by Allison because doing so would help avoid “hearing damage due to excessive sound pressure levels.” ([0025])
Claim 7
	Kimura in view of Simmons, Haas, Curtsy, and Allison discloses—as best understood based on the 35 U.S.C. 112(b) issue discussed above—the elements of claim 7 as stated above for claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Simmons, Haas, and Curtsy as applied to claim 1 above, and further in view of Abe (US 20120318120 A1).
Kimura in view of Simmons, Haas, and Curtsy discloses—as best understood based on the 35 U.S.C. 112(b) and 35 U.S.C. 112(d) issues discussed above—the elements of claim 8 as stated above for claim 1.
Kimura in view of Simmons, Haas, and Curtsy may not explicitly disclose, but, in the same field of endeavor, Abe teaches a written manual ([0008] (“It is an objective of the present invention to provide a printed material with musical score that is a musical score for expressing dance to the music, comprising a first area for placement, where an area for dance motion for expressing a dance form corresponding to each beat of the music is placed.”)) and a video. (Fig. 5; step S0501; [0052] (“At the outset, in a step S0501, the CPU executes a step of acquiring movie, …”)) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kimura in view of Simmons, Haas, and Curtsy to include a written manual and a video as taught by Abe because doing so would make it “possible to learn a dance”—e.g., the dance/exercise program of claim 1—"matching to the pace of the music without the music by the correspondence between the beat and the melody of the music and the dance form.” ([0071])
It should be noted that the limitations “a written manual outlining the dance/exercise program of claim 1”; “a video of one or more sessions of the dance/exercise program in progress demonstrating each of the actions and steps described in the manual for reference by an instructor(s) to ensure that the program is being performed as instructed to provide improvement in the quality of life of the participants”; and “one or more music set lists with dance steps for the dance/exercise program each inclusive of warm-up, followed by cardio, followed by upper extremities, followed by lower extremities, followed by cool down as well as signature opening and closing songs” are printed matter and have only been given little patentable weight. Where a product merely serves as a support for printed matter, no functional relationship exists. In the instant application, because the printed matter (contents of the manual, video, and set list(s)) and the product (kit comprising a written manual, video, and set list(s)) do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to the particular set of chemicals. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004). See also MPEP § 2111.05. Furthermore, even if they were given substantial patentable weight, Kimura in view of Simmons, Haas, Curtsy, and Abe discloses these limitations as stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A FLEISHER/Examiner, Art Unit 3715      
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        







                                                                                                                                                                                                  

October 24, 2022